Citation Nr: 0427635	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1997 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that granted the veteran's 
claim of entitlement to service connection for a left 
shoulder condition, evaluating it as zero percent disabling 
effective November 7, 1999, and denied the veteran's claims 
of entitlement to service connection for multiple conditions 
including lower back pain.  The veteran disagreed with this 
decision in June 2001 with respect to the zero percent 
evaluation assigned to his service-connected left shoulder 
condition and the denial of service connection for lower back 
pain.  A statement of the case was issued to the veteran and 
his service representative in January 2003.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in February 2003.  A supplemental statement of 
the case was issued to the veteran and his service 
representative in January 2004.  

It is noted that, by decision issued in May 2004, the RO 
granted an increased rating of 20 percent for the left 
shoulder condition, effective November 7, 1999, the day 
following his discharge from service.  The veteran then 
withdrew his appeal with respect this issue later in May 
2004.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of treatment for or findings of any 
lower back condition in service.

3.  There is no competent medical opinion that the veteran's 
current lower back condition is related to service.



CONCLUSION OF LAW

A lower back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In the present case, regarding the issue of entitlement to 
service connection for lower back pain, a substantially 
complete application was received on January 19, 2000.  
Thereafter, the AOJ (in this case, the RO) denied this claim 
in a rating decision dated in April 2001.  Only after that 
rating action was promulgated did the AOJ, on October 3, 
2001, provide VCAA notice to the claimant. 

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for lower back pain.  In a 
letter dated in October 2001, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claim, and of the need to advise VA of or 
submit any additional information or evidence that he wanted 
considered.  See Pelegrini, supra.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision, the January 2003 statement of the case, and 
the January 2004 supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, including the requirements for establishing 
service connection, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on October 3, 
2001, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in July 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for a lower back condition 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); and 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Factual Background

A review of the veteran's service medical records shows no 
treatment for the symptoms or manifestations of a lower back 
condition.  The veteran denied any medical history of 
recurrent back pain at his enlistment physical examination in 
October 1996, and clinical evaluation found that his spine 
was normal.  Although the veteran reported a medical history 
of recurrent back pain at his separation physical examination 
in May 1999, the in-service examiner conducting this 
examination attributed the veteran's reported medical history 
to "minor low back pains - nothing bad."  Clinical 
evaluation of the veteran revealed that his spine was normal.

On VA examination in March 2000, the veteran complained of 
low back pain.  The VA examiner stated that there were no 
medical records available for review.  He also stated that x-
rays would not be requested as they were "not expected to 
show anything that might contribute to this report."  The 
examiner also noted that there was no history of a clear cut 
injury to the low back, but that the veteran reported that 
his lower back had started "aching here and there" during 
service.  Physical examination of the veteran revealed an 
impaired range of motion of the low back with forward flexion 
to 75 degrees, extension backwards to 5 degrees, lateral 
flexion to 35 degrees, and complaints of discomfort beyond 
this range of motion.  The diagnoses included postural low 
back pain.

On private treatment in February 2001, the veteran complained 
of lower back pain radiating in to his buttocks but not his 
legs.  He denied any injury to this area.  Physical 
examination of the veteran revealed tenderness around the 
lumbosacral spine.  The impression was lower back pain.

On private treatment in May 2001, the veteran complained of 
continuing pain in his lower back, especially on exertion.  
No medical history was provided.  Physical examination of the 
veteran revealed tenderness over the lower lumbosacral spine.  
The impression was lower back pain.

The veteran attached a copy of a private magnetic resonance 
imaging (MRI) scan of his lumbar spine to his June 2001 
Notice of Disagreement.  A review of this MRI scan indicates 
that the vertebra were normally aligned, there was mild 
posterior disc bulging without evidence of focal bulge or 
herniation at L4-5, a small left para-central disc herniation 
with mild impingement on the thecal sac but no evidence of 
nerve root impingement at L5-S1, and the remainder of the 
discs were normal.  The radiologist's conclusion was 
degenerative disc disease at L4-5 with a left para-central 
disc herniation seen at the L5-S1 level.

On private treatment in June 2001, the veteran complained of 
intermittent back pain that had lasted for the previous 3 to 
4 years with recent worsening.  The examiner noted that the 
veteran's medical history was negative.  The veteran stated 
that his back pain rarely radiated to his legs and did not 
interfere with his sleep, although it was worse on increased 
activity.  Physical examination of the veteran revealed a 
full range of motion in the back with mild lumbar 
paravertebral muscle spasm, minimal tenderness throughout the 
lumbosacral region, negative straight leg lift bilaterally, 
normal muscle tone, 5/5 strength, and intact sensation.  The 
examiner noted that the veteran's MRI had shown a herniated 
nucleus pulposus.  The impression was lumbalgia secondary to 
the herniated nuclear pulposus.

On VA spine examination in December 2002, the veteran 
complained of chronic lower back pain.  The VA examiner 
stated that he had reviewed the veteran's claims file and 
noted that there was "minimal to no documentation of lower 
back pain."  The examiner also noted that the veteran's 
lumbar spine MRI scan (discussed above) had shown 
degenerative disc disease and a herniated disc.  Physical 
examination of the veteran revealed mild spasms in the lumbar 
spine.  The range of motion of the lumbar spine was from 0 to 
75 degrees in forward flexion, from 0 to 20 degrees in 
extension, and from 0 to 30 degrees in lateral rotation 
bilaterally.  The VA examiner commented that, because there 
was "very minimal to no documentation of lower back pain" 
during the veteran's active service, it was very difficult to 
conclude that the veteran's lower back pain was related to 
service.  The impressions included chronic lower back pain 
and disc disease.

In a statement included on his February 2003 substantive 
appeal (VA Form 9), the veteran disputed the results of his 
December 2002 VA spine examination.

In a January 2004 letter, a private examiner stated that he 
was treating the veteran for a spinal condition centered 
within the low back region.  This examiner stated that the 
veteran's condition was chronic due to pre-disposing 
structural weakness in the L3-5 segments exacerbated by 
ligamentous laxity, degenerative changes, and spondylosis.  

The veteran had a conference with the Decision Review Office 
in February 2004, wherein he described his duties in service 
as RTO on marches and as grenade launcher gunner when in the 
Humvee.  He stated that when dismounting, he had to lift the 
launcher which was about 130 pounds out of the vehicle and 
jump to the ground.  He reported having occasional numbing 
and tingling in the lower extremities.  

At the veteran's most recent VA examination in March 2004, 
the veteran complained of chronic lower back pain.  The VA 
examiner stated that he had previously evaluated the veteran 
for lower back pain.  After reviewing the veteran's claims 
folder, the VA examiner stated that there was "virtually no 
documentation" of lower back pain and no documentation of a 
significant trauma to the lower back region in the veteran's 
service medical records.  Physical examination of the veteran 
revealed no laxity in the lower back.  The range of motion of 
the lower back was from 0 to 70 degrees in forward flexion, 
from 0 to 20 degrees in extension, and from 0 to 25 degrees 
in lateral rotation bilaterally.  The VA examiner concluded 
that it was less likely than not that the veteran's lower 
back pain had begun while he was on active service because 
there was "absolutely zero documentation" of lower back 
pain or trauma to the lower back during the veteran's active 
service.

In a March 2004 statement, the veteran disputed the results 
of his recent VA examination.  


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for a lower back condition because of the duties he performed 
during active service.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for lower back 
pain.  There is no evidence of any in-service treatment for 
symptoms and manifestations of lower back pain.  There also 
is no competent medical opinion linking the veteran's current 
lower back condition to service or any incident of service.

Initially, the Board notes that the veteran's service medical 
records contain no objective medical evidence of any 
treatment for the symptoms or manifestations of lower back 
pain, despite his seeking treatment for other orthopedic 
conditions during service.  Further, his spine was clinically 
normal at his separation physical examination.  In March 2000 
the VA examiner noted that there was no medical history of 
any injury or trauma to the lower back during active service 
in the veteran's service medical records.  The VA examiner 
diagnosed postural lower back pain, but did not provide a 
medical nexus between the veteran's lower back pain and 
active service.  Likewise, although the veteran received 
private treatment for lower back pain in 2001, the veteran's 
private physician did not provide a medical nexus between the 
veteran's lower back pain and active service.  It is noted 
that the veteran denied any history of lower back injury on 
private treatment in February 2001 and provided no medical 
history on private treatment in May 2001.  The veteran's 
private physician also noted in June 2001 that his medical 
history was negative.  

More importantly, the VA examiner who reviewed the veteran's 
complete claims folder twice and conducted two thorough 
physical examinations of the veteran in December 2002 and 
March 2004 ruled out any medical nexus between the veteran's 
active service and chronic lower back pain.  The veteran 
conceded in December 2002 that, although he had experienced 
"on and off back pain" during service, he had not reported 
it to his in-service examiners.  The VA examiner stated in 
December 2002 that, given the "very minimal to no 
documentation" of any lower back pain occurring during 
active service, he could not conclude that the veteran's 
chronic lower back pain was related to active service.  
Critically, after reviewing the veteran's entire claims 
folder and his service medical records again and after 
conducting another physical examination of the veteran, this 
VA examiner stated conclusively in March 2004 that there was 
"absolutely zero documentation" anywhere in the veteran's 
medical records showing any trauma or injury to the lower 
back.  The VA examiner concluded in March 2004 that it was 
less likely than not that the veteran's lower back pain had 
begun during active service.

Although the veteran challenges the findings on December 2002 
and March 2004 examinations due to perceived examiner bias, 
the Board finds the examinations adequately addressed the 
question at issue.  The physician reviewed the entire claims 
file on both occasions, and the service medical records and 
the other evidence of record support his reasoning.  The 
examiner's opinion was clearly based on his review of the 
service medical records, and there is nothing to suggest that 
the examiner was biased against the veteran.  In fact, this 
same examiner noted that the veteran's shoulder condition was 
"clearly service related."  While the veteran disagrees 
with the examiner's opinions, such disagreement is 
insufficient to render the examination inadequate.  The Board 
finds the examination was thorough and provided sufficient 
reasoning for the conclusions rendered.  Thus, this 
examination constitutes probative evidence which must be 
considered in deciding the claim.  

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for lower 
back pain are lay statements.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  
Similarly, the veteran also is competent to provide lay 
statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran appears to 
contend that incurred his lower back condition as a result of 
in-service duties.  As noted above, however, this contention 
is not supported by a detailed review of the objective 
medical evidence of record which indicates instead that the 
veteran's current lower back condition was not incurred 
during active service.  Additionally, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As the veteran and his service 
representative lack such training and knowledge, they are not 
competent to render an opinion regarding the diagnosis or 
onset of lower back pain.  Therefore, the Board cannot assign 
any probative value to the lay assertions in the record of 
this claim that his current lower back condition was incurred 
as a result of active service.

Without any objective medical evidence supporting the 
veteran's bare assertion that he originally incurred his 
currently lower back condition as a result of injuries 
sustained during active service, the Board determines that 
the veteran is not entitled to service connection for this 
condition.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
lower back pain.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for a lower back condition 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



